PER CURIAM.
In the case made by the complainant’s bill, Alfred H. Hehre, a citizen of the state of Hew York, and a member of the co-partnership of Felder & Hehre, is properly and necessarily a party defendant. The said bill shows a controversy within the general jurisdiction of the circuit court for the Southern district of Georgia, • the complainant being a citizen of the state of Georgia, residing in the Southern district of said state, and all the defendants being either citizens of other states or aliens, and the matter in dispute exceeding in value the sum of $2,000, exclusive of interest and costs. The appellants herein, having appeared in the circuit court, and entered motions to dismiss the suit for want of jurisdiction ratione personas, and to dismiss the bill for want of equity, and to dissolve the injunction theretofore issued in the case for want of jurisdiction, and because no previous notice of application therefor was given, and because it was issued in term time, without requiring the complainant to give bond therefor, and that the complainant should execute a bond, in such sum as the court might require to protect the defendants against all damages or losses which might be suffered by reason of granting said injunction, and to withdraw the said injunction because issued prematurely, and to discharge the receiver theretofore appointed in the case, must be held to have entered a general appearance to the bill, and thereby waived any privilege they might have had to object to being sued in the district in which the complainant resides, although, by the terms of the writing actually filed with the clerk, the appearance made was a limited appearance. Considering that the court, under the circumstances, had full jurisdiction of the case made by the bill, the issuance of an injunction was a proper exercise of the sound discretion vested in the chancellor, and the same may be said as to the appointment of a receiver, except that the record shows that a receiver was appointed simultaneously with the filing of. the bill, and without notice to the parties whose possession was to be disturbed thereby. Affirmed.